103 F.3d 116
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel Dennis COLLINS, Plaintiff-Appellant,v.Judith A. SHOWALTER, Administrative Law Judge;  Wayne Hill,IGO Coordinator for the House of Corrections-Annex;Correctional Officials of M.H.C.-Annex;  William L. Smith,Warden;  Captain Spain;  Correctional Officer McMillion;  L.Curtis, Property Room;  Correctional Officer Johnson;  AllCorrection Officials;  Mr. Hill, Defendants-Appellees.
No. 96-6774.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 19, 1996.

Daniel Dennis Collins, Appellant Pro Se.
D.Md.
DISMISSED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny Appellant's motion to appoint counsel and dismiss as frivolous on the reasoning of the district court.  Collins v. Showalter, No. CA-96-1273-L (D.Md. May 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED